DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on August 23rd 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on August 23rd, 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Michael Fogarty on September 2, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Claim 7 line 2 change “fifth doped regions” to “fourth

Claim 8 line 1 change “fifth doped regions” to “fourth

Claim 19 line 3 is changed to “a semiconductor substrate in which a plurality of doped regions are provided, the semiconductor substrate being either a silicon substrate or a silicon-on-insulator substrate;”

Change Claim 21 to:
21.	An imaging device comprising:
a semiconductor substrate which is either a silicon substrate or a silicon-on-insulator substrate,
an imaging region including a plurality of pixels, each pixel including a photoelectric conversion layer, a pixel electrode to collect a charge generated in the photoelectric conversion layer, and a first doped region provided in the semiconductor substrate, the first doped region electrically connected to the pixel electrode;
a peripheral region located outside of the imaging region, with a circuit to drive the plurality of pixels being provided in the peripheral region,
a blockade region including: a second doped region provided in the semiconductor substrate, the second doped region of a first conductivity type located between the imaging region and the peripheral region; and a plurality of first contact plugs connected to the second doped region, wherein
the blockade region includes a carbon-containing layer that contains carbon, the carbon-containing layer being located below the plurality of first contact plugs.


Allowable Subject Matter
5.	Claims 1, 3-5, and 7-22 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “an impurity layer of the second conductivity type that is located in a position deeper than the first doped regions; and the third doped region includes two portions each extending, in a cross section perpendicular to a surface of the semiconductor substrate, from the surface and reaching the impurity layer” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 19, “a semiconductor substrate in which a plurality of doped regions are provided, the semiconductor substrate being either a silicon substrate or a silicon-on-insulator substrate … the semiconductor substrate includes a carbon-containing layer that contains carbon, the carbon-containing layer being located between the doped regions and the contact plugs” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 19 incorporate allowable subject matter.

Claim 21, “a semiconductor substrate which is either a silicon substrate or a silicon-on-insulator substrate … the blockade region includes a carbon-containing layer that contains carbon, the carbon-containing layer being located below the plurality of first contact plugs” – as instantly claimed and in combination with the additionally claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818